DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 15-20 are objected to because of the following: 

As per claim 6, claim 6 uses the language “further comprising user controls configured to receive user input selecting an event within the time period …”. It is unclear as to if the “an event” should be “the event” so as to refer to the event previously discussed in dependent claim 5. This would align with the claim language used in dependent claims 13 and 19. 

As per claims 15-20, the claims are drawn to a "computer readable medium". The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01).  Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.  See 351 OG 212, Feb 23 2010. 
non-transitory computer readable storage media having instructions stored thereon that …”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 2015/0300882) in view of Bower (US 2012/0209559) and Niebel (US 2013/0121370).

Regarding claim 1, Falk discloses a data acquisition unit (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data), comprising:
a port, to receive a signal form a temperature signal from a thermal imaging camera imaging a device under test (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data from thermal camera via input line 34 using a camera-to-computer interface, i.e. port; and see paragraphs 0007, 0021, and 0042: images a device under test);

generate a thermal gradient image for the device under test based on the measured thermal images (see Figs. 4-5 and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test); and
output the thermal gradient image (see Figs. 4-5 and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test as an output image). 

Falk does not expressly disclose a plurality of ports, each port to receive a signal from a respective temperature sensor of a device under test, each temperature sensor associated with a location with respect to the device under test; 
user controls to receive a user input indicating which ones of the plurality of ports are to be considered during a temperature scanning process; 
determine a temperature corresponding to each selected temperature sensor based on the temperature signal received from the respective temperature sensor during the temperature scanning process; and 
wherein the thermal gradient image for the device under test is based on the temperature and the location of each of the temperature sensors. 

Brower discloses method and system for generating a thermal map of a circuit (see paragraphs 0027, 0028, and 0051: determining a thermal map) that includes: 

determine a temperature corresponding to each selected temperature sensor based on the temperature signal received from the respective temperature sensor during the temperature scanning process (see paragraphs 0027: receiving sensor data from the temperature sensors when generating a thermal map); and 
wherein the thermal gradient image for the device under test is based on the temperature and the location of each of the temperature sensors (see paragraphs 0027, 0029, and 0043: generation of the thermal map is based on location data of the temperature sensor and the temperature values measured by the temperature sensors). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower, i.e. using physical temperature sensors to generate data required for the thermal images, for the advantageous benefit of accurately recording and monitoring temperature values using physical sensors. The use of physical sensors combines prior art elements that will yield predictable results as a substitution of one temperature mapping means for another. A modification that would have been obvious to try with a reasonable expectation of success as the prior art Bower teaches generating a thermal map/image using the disclosed physical temperature sensors on a circuit. 


user controls to receive a user input indicating which ones of the plurality of ports are to be considered during a temperature scanning process. 

Niebel discloses a temperature monitoring device that includes a plurality of ports, each port to receive a signal from a respective temperature sensor (see Fig. 1B and paragraph 0020: system includes a plurality of temperature sensors, controller receives input via electrical wires 130 from the discloses temperature sensors, controller obviously has an input port to receive signal via electrical wires); and 
user controls to receive a user input indicating which ones of the plurality of ports are to be considered during a temperature scanning process (see paragraphs 0033,   0038, and 0043: input device in which a user can specify what temperature sensors/ports are to be considered when performing thermal analysis). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower with the teachings of Niebel, i.e. allowing a user to select particular temperature sensors to monitor, for the advantageous benefit of allowing a user to customize the temperature monitoring process to focus on areas of increased interest during when performing the thermal monitoring measurements.  


Regarding claim 9, Falk discloses a method for generating a thermal gradient image for a device under test (see Fig. 1 and paragraph 0021-0023: system and method; and see Figs. 4-5 and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test) comprising:
receiving, at a port of a test and measurement instrument, a signal from a respective thermal imaging sensor of the device under test (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data from thermal camera via input line 34 using a camera-to-computer interface, i.e. port; and see paragraphs 0007, 0021, and 0042: images a device under test), 
generating, by the test and measurement instrument, a thermal gradient image for the device under test based on the temperature and location data, wherein the thermal gradient image is indicative of temperatures occurring on the device under test (see Figs. 4-5 and 8a-8c and paragraphs 0007-0008: system generates a thermal difference image, i.e. thermal gradient/change image, for the device under test, in addition, each individual image meets the limitation of a thermal gradient image and each image is a representation of a thermal gradient across the DUT); and
outputting, by the test and measurement instrument, the thermal gradient image (see Figs. 4-5 and 8a-8c and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test as an output image).



receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process;
determining, by the test and measurement instrument, a temperature corresponding to each selected temperature sensor based on the signal received from the respective temperature sensor; and 
generating, by the test and measurement instrument, the thermal gradient image for the device under test based on the temperature and the location of each of the selected temperature sensors, wherein the thermal gradient image is indicative of temperatures occurring on the device under test at points between the selected temperature sensors. 

Brower discloses method and system for generating a thermal map of a circuit (see paragraphs 0027, 0028, and 0051: determining a thermal map) that includes: 
receiving, at each of a plurality of ports of a test and measurement instrument, a signal from a respective temperature sensor, of a plurality of temperature sensors, each temperature sensor associated with a location with respect to the device under test (see paragraphs 0027, 0029, and 0043: discloses a plurality of temperature sensors at a plurality of locations); 

generating, by the test and measurement instrument, the thermal gradient image for the device under test based on the temperature and the location of each of the selected temperature sensors, wherein the thermal gradient image is indicative of temperatures occurring on the device under test at points between the selected temperature sensors (see paragraphs 0027, 0029, and 0043: generation of the thermal map is based on location data of the temperature sensor and the temperature values measured by the temperature sensors, includes interpolating temperatures at locations other than where the sensors are). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower, i.e. using physical temperature sensors to generate data required for the thermal images, for the advantageous benefit of accurately recording and monitoring temperature values using physical sensors. The use of physical sensors combines prior art elements that will yield predictable results as a substitution of one temperature mapping means for another. A modification that would have been obvious to try with a reasonable expectation of success as the prior art Bower teaches generating a thermal map/image using the disclosed physical temperature sensors on a circuit. 


receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process. 

Niebel discloses a temperature monitoring device for receiving, at each of a plurality of ports of a test and measurement instrument, a signal from a respective temperature sensor, of a plurality of temperature sensors, each temperature sensor associated with a location with respect to the system being monitored (see Fig. 1B and paragraph 0020: system includes a plurality of temperature sensors, controller receives input via electrical wires 130 from the discloses temperature sensors, controller obviously has an input port to receive signal via electrical wires); and 
receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process (see paragraphs 0033,   0038, and 0043: input device in which a user can specify what temperature sensors/ports are to be considered when performing thermal analysis). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower with the teachings of Niebel, i.e. allowing a user to select particular temperature sensors to monitor, for the advantageous benefit of allowing a user to customize the temperature monitoring 

Regarding claim 15, Falk discloses one or more computer readable storage media having instructions stored thereon that, when executed by a processor of a test and measurement instrument (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data, processes may be implements using computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations) cause the test and measurement instrument to:
receive, at a port of a test and measurement instrument, a signal from a respective thermal imaging sensor of the device under test (see Fig. 1 and paragraph 0021-0023: general purpose computer acquires data from thermal camera via input line 34 using a camera-to-computer interface, i.e. port; and see paragraphs 0007, 0021, and 0042: images a device under test), 
generate, by the test and measurement instrument, a thermal gradient image for the device under test based on the temperature and location data, wherein the thermal gradient image is indicative of temperatures occurring on the device under test (see Figs. 4-5 and paragraphs 0007-0008: system generates a thermal difference image, i.e. thermal gradient/change image, for the device under test); and
output, by the test and measurement instrument, the thermal gradient image (see Figs. 4-5 and paragraphs 0007-0008: generates a thermal difference image, i.e. thermal gradient/change image, for the device under test as an output image).

receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process;
determining, by the test and measurement instrument, a temperature corresponding to each selected temperature sensor based on the signal received from the respective temperature sensor; and 
generating, by the test and measurement instrument, the thermal gradient image for the device under test based on the temperature and the location of each of the selected temperature sensors, wherein the thermal gradient image is indicative of temperatures occurring on the device under test at points between the selected temperature sensors. 

Brower discloses method and system for generating a thermal map of a circuit (see paragraphs 0027, 0028, and 0051: determining a thermal map) that includes: 
receiving, at each of a plurality of ports of a test and measurement instrument, a signal from a respective temperature sensor, of a plurality of temperature sensors, each temperature sensor associated with a location with respect to the device under test (see paragraphs 0027, 0029, and 0043: discloses a plurality of temperature sensors at a plurality of locations); 

generating, by the test and measurement instrument, the thermal gradient image for the device under test based on the temperature and the location of each of the selected temperature sensors, wherein the thermal gradient image is indicative of temperatures occurring on the device under test at points between the selected temperature sensors (see paragraphs 0027, 0029, and 0043: generation of the thermal map is based on location data of the temperature sensor and the temperature values measured by the temperature sensors, includes interpolating temperatures at locations other than where the sensors are). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower, i.e. using physical temperature sensors to generate data required for the thermal images, for the advantageous benefit of accurately recording and monitoring temperature values using physical sensors. The use of physical sensors combines prior art elements that will yield predictable results as a substitution of one temperature mapping means for another. A modification that would have been obvious to try with a reasonable expectation of success as the prior art Bower teaches generating a thermal map/image using the disclosed physical temperature sensors on a circuit. 


receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process. 

Niebel discloses a temperature monitoring device for receiving, at each of a plurality of ports of a test and measurement instrument, a signal from a respective temperature sensor, of a plurality of temperature sensors, each temperature sensor associated with a location with respect to the system being monitored (see Fig. 1B and paragraph 0020: system includes a plurality of temperature sensors, controller receives input via electrical wires 130 from the discloses temperature sensors, controller obviously has an input port to receive signal via electrical wires); and 
receiving user input that selects which ones of the plurality of ports are to be considered during a temperature scanning process (see paragraphs 0033,   0038, and 0043: input device in which a user can specify what temperature sensors/ports are to be considered when performing thermal analysis). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk with the teachings of Bower with the teachings of Niebel, i.e. allowing a user to select particular temperature sensors to monitor, for the advantageous benefit of allowing a user to customize the temperature monitoring 

Regarding claims 7, Falk does not expressly disclose wherein the processor is further configured to generate the thermal gradient image by interpolating a temperature between two or more of the selected portions of the of visual representation of the device under test.

Bower discloses wherein the processor is further configured to generate the thermal gradient image by interpolating a temperature between two or more of the selected portions of the of visual representation of the device under test (see paragraphs 0027, 0029, and 0043: generation of the thermal map is based on location interpolation between sensors). 
It would have been obvious to one with ordinary skill at the time of filing to modify the invention of Falk in view of Niebel with the teachings of Bower, i.e. using physical temperature sensors to generate data required for the thermal images, for the advantageous benefit of accurately recording and monitoring temperature values using physical sensors. The use of physical sensors combines prior art elements that will yield predictable results as a substitution of one temperature mapping means for another. A modification that would have been obvious to try with a reasonable expectation of success as the prior art Bower teaches generating a thermal map/image using the disclosed physical temperature sensors on a circuit. 

Regarding claims 8, 14, and 20, Bower, previously modified by Falk and Niebel, further discloses wherein to output the thermal gradient image incudes overlaying the thermal gradient image on a visual representation of the device under test to generate a heat map for the device under test, and wherein the visual representation of the device under test includes a picture, a circuit schematic, a block diagram, or a computer-aided design drawing.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 2015/0300882) in view of Bower (US 2012/0209559), Niebel (US 2013/0121370), and Krishnamoorthy (US 2005/0258838).

Regarding claim 2, Falk, Bower, and Niebel do not expressly disclose wherein the processor is configured to determine the temperature for each selected temperature sensor at a plurality of time intervals over a time period during the temperature scanning process;
generate a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each sensor to produce a plurality of thermal gradient images for the time period, the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and 
output each of the plurality of thermal gradients gradient images for further analysis.


generate a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each sensor to produce a plurality of thermal gradient images for the time period, the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and output each of the plurality of thermal gradients gradient images for further analysis (see Abstract and paragraphs 0042-0045, 0049, and 0051-0053: generates a motion picture representative of a sequence of temperature maps based on the senor values, each temperature map represent a thermal gradient, i.e. thus the motion picture includes a plurality of thermal gradients for the time period of the motion picture, motion picture may be output to a display device for further analysis by an engineer).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Falk, Bower, and Niebel with the teachings of Krishnamoorthy, i.e. generating a plurality of thermal images/gradients, for the advantageous benefit of continually monitoring the DUT for any changes in the temperature. 

Regarding claim 10, Falk, Bower, and Niebel do not expressly disclose determining the temperature for each selected temperature sensor at a plurality of time intervals over a time period during the temperature scanning process;
generating a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each selected sensor to produce a plurality of thermal gradient images for the time period, the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and
outputting each of the plurality of thermal gradient images.

Krishnamoorthy discloses determining the temperature for each selected temperature sensor at a plurality of time intervals over a time period during the temperature scanning process (see Abstract and paragraphs 0042-0045, 0049, and 0051: generates a motion picture representative of a sequence of temperature maps, sequence of maps represent temperatures determined from each temperature sensor for a plurality of time intervals of the period of the motion picture),
generating a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each selected sensor to produce a plurality of thermal gradient images for the time period, the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and outputting each of the plurality of thermal gradient images (see Abstract and paragraphs 0042-0045, 0049, and 0051-0053: generates a motion picture representative of a sequence of 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Falk, Bower, and Niebel with the teachings of Krishnamoorthy, i.e. generating a plurality of thermal images/gradients, for the advantageous benefit of continually monitoring the DUT for any changes in the temperature. 

Regarding claim 16, Falk, Bower, and Niebel do not expressly disclose wherein the one or more computer readable storage media of claim 15, further including instructions that, when executed by the processor of the test and measurement instrument, cause the test and measurement instrument to determine the temperature for each temperature sensor at a plurality of time intervals over a time period during the temperature scanning process; 
generate a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each sensor to produce a plurality of thermal gradient images for the time period, such that the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and
output each of the plurality of thermal gradient images.


generate a thermal gradient image for each of the plurality of time intervals based on the temperature of each selected sensor at each time interval and the location associated with each sensor to produce a plurality of thermal gradient images for the time period, such that the plurality of thermal gradient images representing thermal changes to the device under test over the time period, and output each of the plurality of thermal gradient images (see Abstract and paragraphs 0042-0045, 0049, and 0051-0053: generates a motion picture representative of a sequence of temperature maps based on the senor values, each temperature map represent a thermal gradient, i.e. thus the motion picture includes a plurality of thermal gradients for the time period of the motion picture, motion picture may be output to a display device for further analysis by an engineer).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the invention of Falk, Bower, and Niebel with the teachings of Krishnamoorthy, i.e. generating a plurality of thermal images/gradients, for the . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 2015/0300882) in view of Bower (US 2012/0209559), Niebel (US 2013/0121370), Krishnamoorthy (US 2005/0258838), and Wei (US 2005/0284470). 

Regarding claim 3, Falk discloses a memory (see Fig. 1 and paragraph 0033)

Falk, Bower, Niebel, and Krishnamoorthy do not expressly disclose wherein the processor is further configured to store each thermal gradient image in the memory with a timestamp corresponding to the respective time interval.

Wei discloses a processor that is configured to store temperature data in a memory with a timestamp corresponding to the respective temperature measurement (see paragraph 0056: discloses a controller that is configured to store temperature data in a memory/RAM with a timestamp). 
 It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Falk in view of Bower, Niebel, and Krishnamoorthy with the teachings of Wei, i.e. storing the temperature data maps in a memory with a timestamp, for the advantageous benefit of recording a time value to go along with each temperature map. Recording the time when measurements are taken is well-understood, routine, and conventional in the art. Once modified, i.e. storing time stamps . 

Claims 4-5, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Falk (US 2015/0300882) in view of Bower (US 2012/0209559), Niebel (US 2013/0121370), Krishnamoorthy (US 2005/0258838), Wei (US 2005/0284470), and Noel (2016/0342454). 

Regarding claims 4, 11, and 17, Falk, Bower, Niebel, Krishnamoorthy, and Wei do not expressly disclose receive/receiving user input selecting a time interval from the plurality of time intervals, select/selecting the thermal gradient from the memory corresponding to the selected time interval, and output/outputting the selected thermal gradient for further analysis.

	Noel discloses a processor that is configured to: receive/receiving user input selecting a time interval from the plurality of time intervals, select/selecting a heat map from the memory corresponding to the selected time interval, and output/outputting the selected heat map for display/further analysis (see Fig. 10A and paragraphs 0021, 0119, and 0133: slider control to allow a user to interactively step through a replay of the heat map in time). 
	It would have been obvious to one with ordinary skill in the art to modify the invention of Falk in view of Bower, Niebel, Krishnamoorthy, and Wei with the teachings of Noel, i.e. using an interface that allows a user to control the displayed temperature 

Regarding claims 5, 12, and 18, Falk does not expressly disclose wherein the processor is further configured to identify/identifying an event associated with the device under test at a time interval of the plurality of time intervals, and store the event in the memory associated with the time interval.

Brower discloses identifying an event associated with the device under test at a time interval of the plurality of time intervals, and store the event in the memory associated with the time interval (see paragraphs 0032, 0041, and 0059: system analyzes thermal data over time to identify an event, stores recent list of events as the computer can send out notifications of recent events, events must have been stored in the systems memory). 
It would have been obvious to one with ordinary skill in the art to modify the invention of Falk in view of Niebel, Krishnamoorthy, Wei, and Noel with the teachings of Bower, i.e. detected events related to the monitored thermal data, for the advantageous benefit of detecting and classifying thermal changes and recording them and/or responding to them. 




Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting any outstanding claim objections. 

Regarding claim 6, the prior art discloses the limitations discussed above, however the prior art fails to disclose claim 5, further comprising user controls configured to receive user input selecting an event within the time period, and the processor is further configured to select the thermal gradient image from the memory having a timestamp that corresponds with a time of the event and output the selected thermal gradient image for additional analysis.

Regarding claim 13, the prior art discloses the limitations discussed above, however the prior art fails to disclose claim 12 further comprising receiving user input selecting the event;
selecting a thermal gradient image from the plurality of thermal gradient images having a timestamp that corresponds with the timestamp of the event; and
outputting the selected thermal gradient image.

Regarding claim 19, the prior art discloses the limitations discussed above, however the prior art fails to disclose claim18, further including instructions that, when 
receive user input selecting the event;
select a thermal gradient image from the plurality of thermal gradient images having a timestamp that corresponds with the timestamp of the event; and output the selected thermal gradient image.

Response to Arguments
Applicant’s argument with respect to the amended limitations have been considered but are moot in view of the new rejection, see Claim Rejections - 35 USC § 103.
Applicant argues that Krishanamoorthy does not disclose the claimed temperature sensors. Krishanamoorthy is not relied upon to teach the claimed temperature sensors. Krishanamoorthy is only relied upon in its analysis of the temperature values, not for its physical sensors or ports. 
Furthermore, while Krishanamoorthy may not disclose the particular temperature sensor that the applicant has in mind for their invention, the type of temperature sensor is not defined in the claimed invention. There are a variety of temperature sensor that indirectly measure temperature by calculating a temperature in relation to a measured property value. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL J DALBO/Primary Examiner, Art Unit 2865